Title: From John Quincy Adams to John Adams Smith, 14 December 1815
From: Adams, John Quincy
To: Smith, John Adams



Dear Sir,
Boston House 14. December 1815 Thursday 7. A.M.

The three Letters enclosed are to be copied into the book immediately after your Commission. This letter also, and all those I shall write to you hereafter, are to be copied into the same book. The letter to the Secretary of State is to be forwarded with the packet of Newspapers which I left at the office on tuesday. Mr Grubb will inform you of the manner.
The Letter for Mr. Maury may be forwarded to him by the Post, this Evening. That for Mr Russell, is to be sealed only with a wafer and forwarded under the cover which must be sealed up as now directed by the foreign Post tomorrow. Mr Grubb knows where to send it—And please to observe that the postage must be paid upon all letters going to any part of the Continent of Europe when they are put into the Post Office. Mr Grubb will give you the book where the minutes of postage paid are kept.
yours sincerely
J. Q. A.